 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1111 
In the House of Representatives, U. S.,

March 4, 2010
 
RESOLUTION 
Designating March 2, 2010, as Read Across America Day. 
 
 
Whereas reading is a basic requirement for quality education and professional success, and is a source of pleasure throughout life; 
Whereas the people of the United States must be able to read if the United States is to remain competitive in the global economy; 
Whereas Congress has placed great emphasis on reading intervention that has been proven effective through scientifically valid research and providing additional resources for reading assistance; and 
Whereas more than 50 national organizations concerned about reading and education have joined with the National Education Association to use March 2 to celebrate reading and the birth of Theodor Geisel, also known as Dr. Seuss: Now, therefore, be it  
 
That the House of Representatives— 
(1)honors Theodor Geisel, also known as Dr. Seuss, for his success in encouraging children to discover the joy of reading; 
(2)honors the 13th anniversary of Read Across America Day; 
(3)encourages parents to read with their children for at least 30 minutes on Read Across America Day in honor of the commitment of the House of Representatives to building a Nation of readers; and 
(4)encourages the people of the United States to observe the day with appropriate ceremonies and activities. 
 
Lorraine C. Miller,Clerk.
